United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-2557
                                 ___________

Arlene Butters; Richard Butters, In    *
the Estate of David Butters by and     *
through Arlene and Richard Butters on  *
Behalf of Themselves and the Estate of *
David Butters,                         *
                                       *
            Appellants,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
David H. Ash, Judge, Circuit Court of * Eastern District of Missouri.
Pike County, Probate Division; Pike    *
County Probate Court, Circuit Court of * [UNPUBLISHED]
Pike County; McIlroy and Millan Law *
Firm; Nina Long, Public Administrator; *
Community State Bank,                  *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: March 16, 2010
                               Filed: April 22, 2010
                                ___________

Before RILEY,1 Chief Judge, BYE, and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.


      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      Missouri inmate Richard Butters and his wife Arlene Butters appeal the district
court’s2 dismissal of their 42 U.S.C. § 1983 complaint alleging a conspiracy to “rob
and loot” the estate of David Butters, Richard Butters’s father. Upon careful de novo
review, see Hodak v. City of St. Peters, 535 F.3d 899, 903 (8th Cir. 2008) (de novo
review of determination as to plaintiff’s standing); Schaaf v. Residential Funding
Corp., 517 F.3d 544, 549 (8th Cir. 2008) (de novo review of grant of motion to
dismiss); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo
review of dismissal under 28 U.S.C. § 1915A), we find no reversible error.
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      2
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-